Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 1 of 14 PagelD 1

UNITED STATES DISTRICT COURT
For the
Middle District of Florida

 

CARLOS M. DAVILA CARRASQUILLO
Case No. _ 6, 20-cv- $1I5-Drl - TSG)
Jury Trial: [X] Yes [ | No
-V-
UBER TECHNOLOGIES, INC &
CHECKR., INC

 

COMPLAINT FOR CIVIL CASE

I- NATURE OF THE CASE
1-This Civil action challenges Defendants’ widespread violations of the Fair Credit Reporting Act,
15 U.S.C. §§ 1681-81x (“FCRA”), in employment background screening.

This case further challenges Defendants’ widespread violations of Driver's Privacy Protection
Act of 1994 (18 USC §§ 2721-2725 : Social Security numbers are protected by concept of
"informational privacy" and disclosure would be "unwarranted invasion of personal privacy" under
5 USC § 552 (b) (7) (C)]; Sec. 2721 - Prohibition on release and use of certain personal
information from State motor vehicle records; and 42 USCS § 408 (h) Social Security Act.

II- JURISDICTION
2- This Court has subject matter jurisdiction under 28 U.S.C. § 1331, a case arising under United
States Constitution or Federal Law or treaties is a FEDERAL QUESTION CASE.

3. This action arises under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-81x (“FCRA”),
Driver's Privacy Protection Act of 1994 (18 USC §§ 2721-2725 ; Social Security numbers are
protected by concept of "informational privacy” and disclosure would be "unwarranted invasion
of personal privacy" under 5 USC § 552 (b) (7) (C)]; Sec. 2721 - Prohibition on release and use
of certain personal information from State motor vehicle records; and 42 USCS § 408 (h) Social
Security Act. which are federal statutes.

4. The Court has personal jurisdiction over Defendants because Defendant UBER

TECHNOLOGIES, INC. (“Uber”) has its principal place of business in this State at 382 NE
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 2 of 14 PagelD 2

191st St, #74850, Miami, FL 33179, but their Main corporate address 1455 Market St. Suite 400,
San Francisco, CA 94105 United States; More importantly Defendants advertised, and marketed
products to Florida residents via the web: https://partners.uber.com/signup/Orlando : and via
UberMilitary.com
5. Defendant CHECKR, INC., has its principal place of business in 1 Montgomery St. Suite
2400, San Francisco, CA, 94104. Defendants advertised, and marketed products to Florida
residents via the web: https://candidale.checkr.com.

IlI- VENUE
6. Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(1), because a substantial part
of the events and omissions giving rise to Petitioner’s claim occurred in this District. Plaintiff's
choice of venue proper in the Middle District of Florida.

IV- PARTIES
7. Plaintiff CARLOS MANUEL DAVILA CARRASQUILLO, is an Human Being, a private
Citizen and a qualify Disable Veteran, Residing in Orlando, Florida.
8. Defendant UBER TECHNOLOGIES, INC. is a company that conducts business throughout
the United States. Uber is a corporation organized under the laws of the state of Delaware with
its principal place of business at in this State at 382 NE 191st St, #74850, Miami, FL 33179, but
their Main corporate address 1455 Market St. Suite 400, San Francisco, CA 94105 United States;
More importantly Defendants advertised, and marketed products to Florida residents via the web:
https://partners.uber.com/signup/Orlando : and via UberMilitary.com
9. Defendant Checkr , Inc., is company organized under the laws of the state of California with
its principal place of business at 1 Montgomery St. Suite 2400, San Francisco, CA, 94104.
10. At all times relevant hereto, Uber and Checkr, Inc, were users of consumer reports and
therefore subject to regulation under 15 U.S.C. § 1681b, Cal. Civ. Code § 1785.20.5, Checkr,
Inc, is a producer of such reports subject to regulation under the same laws.

V- ALLEGATIONS REGARDING DEFENDANT’S BUSINESS PRACTICES
11. Congress has recognized consumer reporting agencies like Checkr, Inc
have assumed a vital role in assembling information on consumers, and therefore implemented
the FCRA to ensure credit reporting agencies “exercise their grave responsibilities with fairness,
impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

12. In accordance with Congress’ findings, a consumer reporting agency may only
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 3 of 14 PagelD 3

furnish a consumer report for employment purposes if the user has certified its compliance with
15 U.S.C. § 1681b(b)(2)(A) before the report is furnished and certifies future compliance with 15
U.S.C. § 1681b(b)(3), if applicable. 15 U.S.C. §§ 1681b(b)(1)(A)(i)—(ii).
13. The certification requirement reads, in pertinent part:

(1) Certification from user A consumer reporting agency may furnish a consumer report

for employment purposes only if —

(A) the person who obtains such report from the agency certifies to the agency that —

(i) the person has complied with paragraph
(2) with respect to the consumer report, and the person will comply with paragraph (3)
with respect to the consumer report if paragraph (3) becomes applicable.
15 U.S.C. § 1681b(b)(1)(A)(i) (italics added).

14. A CRA that furnishes consumer reports used for employment purposes without
receiving the requisite certification of FCRA compliance from the person obtaining the report is
furnishing the consumer report unlawfully. 15 U.S.C. §§ 1681b(b)(1)(A)(i)-(ii).
15. Upon information and belief, Checkr, Inc furnished consumer reports to Uber, with
knowledge that Uber used such consumer reports for employment purposes. Ses gab Ar rN
16. However, Checkr, Inc., furnished the consumer reports to Uber through a web based
portal used by Uber’s clients, without requiring Uber’s clients, who were actually obtaining
and using the consumer reports, to certify compliance with 15 U.S.C. § 1681b(b)(2)(A) before
furnishing the report or certifying future compliance with 15 U.S.C. § 1681b(b)(3), if applicable.
17. Checkr, Inc., similarly furnished consumer reports to other employers who were obtaining
and using the consumer reports for employment purposes, without requiring them to certify
compliance with 15 U.S.C. § 1681b(b)(2)(A) before furnishing the report or certifying future
compliance with 15 U.S.C. § 1681b(b)(3), if applicable.
18. The paragraphs referenced in § 1681b(b)(1)(A)(i) are the stand-alone disclosure,
written authorization and pre-adverse action notification requirements set forth in § 1681b(b)(2)
and § 1681b(b)(3).
19. The purpose of the certification requirement is to ensure users of consumer
reports for employment purposes follow the statutory framework Congress created to safeguard
consumers’ rights to privacy and information.

20. It is flatly illegal for a consumer reporting agency to furnish a consumer report for
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 4 of 14 PagelD 4

employment purposes unless the consumer reporting agency has received the FCRA-mandated
certification of compliance from the user. In fact, compliance with the certification requirement
provides the only lawful means for a consumer reporting agency to furnish a consumer report for
employment purposes. 15 U.S.C. § 1681b(a).

VI- ALLEGATIONS SPECIFIC TO PLAINTIFFS
21. UBER TECHNOLOGIES, INC required that Plaintiffs sign documents titled Notice and
Acknowledgement, purportedly authorizing Checkr, Inc, to procure their consumer
reports for employment purposes. Defendants accept applications for employment as drivers via
their website at partners.uber.com/drive.
22. In the course of its application, Uber presents drivers with the provision “By signing up, I
agree to the Privacy Policy and understand that Uber is a request tool, not a transportation
carrier.” https://partners.uber.com/signup/Orlando.
23. Uber’s application process comprises three steps. Step One requires that the applicant
“Complete the FREE online background check: http://.uber.com
24. The document contains language purporting to grant Defendants authorization on an ongoing
and continual basis to access and re-access consumer reports at any time without further
authorization of the applicant.
25. Step Two of the application process requires that the applicant upload certain personal
information such as a driver’s license, car registration, personal insurance documentation, and
information about the applicant’s vehicle.
26. Step Three requires that the applicant complete a 20-minute online quiz.
27. Uber online job application compel applicants to release their Social Security. Uber and
Checkr , ignored The primary limitation contained in the federal 1974 Privacy Act, which
requires that any agency requesting disclosure of a SSN must "inform that individual whether
that disclosure is mandatory or voluntary, by what statutory or other authority such number is
solicited, and what uses will be made of it" (Pub L 93-579, § 7, 88 Stat 1909.
28. Had Plaintiffs known that UBER TECHNOLOGIES, INC and Checkr. Inc, would violate
the law in obtaining and using their background checks, Plaintiff never would have signed the

authorization documents.
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 5 of 14 PagelD 5

29. And because Checkr, Inc., never obtained Uber’s certification of compliance with Section
1681b(b)(2), Defendant was not aware of any authorization from Plaintiffs to issue their reports
to Checkr,Inc, at the time it did so.

30, On March 6, 2020, Plaintiff used Uber’s web-based portal to obtain a contractor Driving Job
position. Uber obtain Plaintiff's consumer report from Checkr, Inc. However, Uber never
certified compliance with 15 U.S.C. § 1681b(b)(2)(A) or § 1681b(b)(3) before

obtaining the consumer report from Checkr, Inc.

31. Checkr, Inc, furnished the consumer reports to Uber even though Uber had never certified
compliance with 15 U.S.C. § 1681b(b)(2)(A) before obtaining the report or that it would comply
with § 1681b(b)(3), if ever applicable.

32. Moreover, Uber could not have possibly certified compliance with

§ 1681b(b)(2)(A) because the Notice and Acknowledgement forms executed by Plaintiffs,
supplied by Checkr, Inc, did not satisfy the requirements of § 1681b(b)(2). Thus, the

purported disclosure was also unlawful.

33. Uber obtained Plaintiffs’ consumer reports from Checkr, Inc , Checkr, obtained mush of
Plaintiff private information from the Florida Motor Vehicle and used the reports for
employment purposes.

34. Plaintiffs was denied on April 3, 2020 based upon the consumer reports Checkr, Inc
unlawfully furnished to Uber. However, Plaintiffs were never provided pre-adverse action
notification pursuant to § 1681b(b)(3), most likely because Uber never certified to Checker, Inc
it would provide such notification, if applicable, before obtaining Plaintiffs’ consumer reports.
35. In other words, Plaintiffs was not provided with the proper notice so that he learned of his
rights to dispute any information in the reports or to otherwise discuss the information in those
reports before Uber Rejected him, and had their consumer reports improperly accessed because
Defendants failed to obtain the appropriate certifications from Uber. Such failure also caused an
invasion of Plaintiffs’ privacy, as Defendant released their consumer reports to Uber without

having a statutory basis for doing so.

VII- PLAINTIFFS’ CONCRETE HARM
36. Checkr, Inc, unjustly enriched itself by unlawfully compiling Plaintiffs’

personal, private and sensitive information and selling it without a permissible purpose. The
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 6 of 14 PagelD 6

injury of “unjust enrichment” has its roots in English common law. Causes of action for unjust
enrichment were part of “the traditional concern of the Courts at Westminster.” Vt. Agency of
Nat. Res. v. United States ex rel. Stevens, 529 US 765, 774 (2000)(quoting Coleman v. Miller,
307 U.S. 433, 460 (1939)).

37. Checkr, Inc, also violated Plaintiffs’ right to privacy by compiling their

personal, private and sensitive information into a consumer report and furnishing it to a third
party, Uber, without a permissible purpose, since Checkr, Inc did not

have the requisite certifications from Uber.

38. The FCRA’s protections regarding who may obtain consumer reports and under

what circumstances they may do so are real and substantive, not merely procedural. The
violation alleged here is not some mere technical requirement—without the certification from
Uber. Defendant Checkr, Inc, had no statutory permission to provide Uber with a report

about Plaintiffs.

39. This improper issuance of a report harmed Plaintiffs by invading his privacy—

Defendant Checkr, Inc., released Plaintiffs’ private, personal information to Uber without a
lawful reason for doing so.

40. Protection of consumer privacy is one well-recognized aspect of the FCRA, and

the statutory provisions violated here have been part of the FCRA since its enactment in 1970.
41. Plaintiffs have a common-law right to keep their personal information from being distributed
and used without his knowledge. Congress sought to enhance the protection of that right by
enacting the FCRA and incorporating many consumer-oriented safeguards, which restrict the
distribution of consumer reports only for the reasons listed “and no other.” Indeed, the FCRA
preempts the common-law tort of intrusion upon seclusion, and the FCRA expresses Congress’
finding of “a need to insure that consumer reporting agencies exercise their grave responsibilities
with fairness, impartiality and a respect for the consumer’s right to privacy.” 15 U.S.C. §
1681a(4).

42. Defendant invaded Plaintiffs’ right to privacy when it provided their highly confidential
personal information without a statutory basis for doing so.

43. Defendant’s failure to obtain the appropriate authorizations from Uber injured Plaintiffs in
that ;
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 7 of 14 PagelD 7

(1) their privacy was unlawfully invaded by Defendant’s provision of background reports
about them without statutory permission.
(2) Plaintiffs suffered an informational injury—by not obtaining a proper disclosure of
Uber’s intent to obtain his consumer reports for employment purposes—because
Defendant did not itself obtain the appropriate certification from Uber, that it would
comply with the disclosure requirement of Section 1681b(b)(2);
(3) Plaintiffs were deprived of their ability to contest or discuss with Uber the contents of
their consumer reports because Defendant did not obtain the proper certification from
Naples that it would provide the appropriate notice to Plaintiffs if Uber chose to use the
contents of his consumer reports as a basis to deny employment; and
(4) Defendant was unjustly enriched by selling Plaintiffs’ consumer reports to Uber when
Defendant had no statutory basis on which to release those reports to Uber.
44. The conduct that Defendants engaged in is precisely the type that Congress sought
to prevent—protection of consumer privacy—with the restrictions it has imposed on access to
consumers’ sensitive, personal information.
45. Plaintiffs suffered a concrete, in-fact injury that is directly traceable to Defendant’s conduct
and that is likely to be redressed by a favorable decision here.
46. Checkr, Inc., violated Plaintiffs’ right to privacy by compiling his personal, private, and
confidential information into a consumer report without a permissible purpose and selling it for a
profit to a third party.
47, Uber terminated Plaintiffs’ employment based in whole or in part on the contents of the
consumer reports, which Defendant Checkr, provided to Uber without a statutory basis for doing
so. However, Uber never provided Plaintiffs with pre-adverse action notice, a copy of their
consumer report or summary of rights. Again, it is not surprising Uber failed to satisfy the
requirements of § 1681b(b)(3) since Uber never certified to Checkr, Inc., that it would comply
with § 1681b(b)(3) before obtaining Plaintiffs’ consumer report.
48. If Plaintiffs had known Checkr, Inc, was furnishing their consumer reports to Uber without a
legal right to do so, Plaintiffs would not have permitted Checkr, Inc, to furnish their consumer
reports to Uber.
Case 6:20-cv-00815-WWB-GJK Document1 Filed 05/08/20 Page 8 of 14 PagelD 8

49. If Plaintiffs had known Checkr, Inc was furnishing their consumer reports to Uber without a
legal right to do so, and such consumer reports would be the basis for their termination, Plaintiffs
would not have permitted Checkr, Inc to furnish their consumer reports to Uber.

30. If Plaintiffs knew Checkr, Inc, was profiting unlawfully from Plaintiffs consumer report,
Plaintiffs would not have authorized Checkr, Inc to compile their personal, private and sensitive
information for sale.

VII- DEFENDANT ACTED WILLFULLY

51. Defendant knew or should have known about its legal obligations under the

FCRA. These obligations are well established in the statute’s plain language, judicial decisions
interpreting the Act, and in the Federal Trade Commission’s and Consumer Financial Protection
Bureau’s promulgations.

52. Defendant obtained, or had available, substantial written materials, which

apprised it of its duties under the FCRA.

53. Before CRAs provide consumer reports for employment purposes, they must

obtain a written certification that the recipient has (a) provided the consumer with an FCRA
compliant disclosure that a report will be sought; and (b) received that consumer’s written
authorization. Obabuecki v. Int’! Business Machines Corp., 145 F. Supp. 2d 371, 393 (S.D.N.Y.
2001).

54. This requirement has been part of the fabric of the FCRA since Congress enacted it.
Defendant has had decades by which to become compliant with this requirement, yet it has not
done so.

55. Discovery will show that Defendant has no process or procedure directed to

compliance with the certification requirement, despite knowing of its existence.

56. Despite knowledge of these legal obligations, Defendant acted consciously in

breaching its known duties and depriving the Plaintiffs’ rights under the FCRA.

57. As a result of these FCRA violations, Defendant is liable to Plaintiffs
for statutory damages from $100 to $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A), plus punitive
damages pursuant to 15 U.S.C. § 1681n(a)(2), for the violations alleged herein, and for

attorney’s fees and costs pursuant to § 1681n and § 16810
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 9 of 14 PagelD 9

VIII- PLAINTIFF’S STATEMENT TO STATE CAUSE OF ACTION
FIRST :CAUSE OF ACTION

Failure to Obtain Certification Prior to Furnishing a Consumer Report
for Employment Purposes in Violation of 15 U.S.C. § 1681b(b)(1)(A)
(Against Uber and Checkr on behalf of Plaintiff)

58. Plaintiff incorporates by reference and re-alleges the preceding paragraphs.
59. Checker, Inc., willfully violated 15 U.S.C. § 1681b(b)(1)(A) because it provided consumer
reports about Plaintiffs, which were used for employment purposes, without the user’s
certification of compliance with the disclosure, authorization and notification
requirements set forth in 15 U.S.C. § 1681b(b)(2) and § 1681b(b)(3).
60. Checker, Inc., invaded Plaintiffs’ privacy by compiling Plaintiffs’ personal,
private and sensitive information into a consumer report for employment purposes, and
furnishing said consumer reports without a permissible purpose.
61. Uber, caused Plaintiffs injury because the reports Checkr, Inc, furnished was used, in whole
or in part, as the basis for an adverse employment action.
62. Uber., caused Plaintiffs injury because Checkr, Inc, permitted the user of their consumer
reports to circumvent the disclosure, authorization and notification requirements of the FCRA
when using consumer reports for employment purposes by failing to require Uber to certify
compliance therewith.
63. The forgoing violations were willful. At the time Checkr, Inc, violated
15 U.S.C. § 1681b(b)(1)(A), Checker, Inc., knew it was required to obtain certification of
compliance with 15 U.S.C. § 1681b(b)(2) from Uber before furnishing Uber with consumer
reports for employment purposes and certification with the notification requirements of 15
U.S.C. § 1681b(b)(3), if applicable. Checker, Inc.,’s willful conduct is also reflected by, among
other things, the following facts:

a. Checker, Inc., knew of potential FCRA liability;

b. Checker, Inc., is a consumer reporting agency with access to legal

advice through their own general counsel’s office and outside

employment counsel, and there is not contemporaneous evidence that it

determined that its conduct was lawful.

c. The FCRA’s certification requirement is clearly spelled out in the plain
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 10 of 14 PagelD 10

language of the statute.

d. Checker, Inc., knew or had reason to know that their conduct was

inconsistent with published FTC guidance interpreting the FCRA and the

plain language of the statute; and

e Checker, Inc., voluntarily ran a risk of violating the law

substantially greater than the risk associated with a reading that was

merely careless.
64. The Plaintiffs is entitled to statutory damages of not less than one hundred dollars ($100) and
not more than one thousand dollars ($1,000) for each and every one of these violations under 15
U.S.C. § 1681n(a)(1)(A), in addition to punitive damages under 15 U.S.C. § 1681n(a)(2).
65. The Plaintiffs is further entitled to recover his costs and attorneys’ fees, in accordance with
15 U.S.C. § 1681n(a)(3).

SECOND:CAUSE OF ACTION

Violation of the FCRA, 15 U.S.C. § 1681b(b)
(Against Uber and Checkr on behalf of Plaintiff)

66. Plaintiff incorporates by reference and re-alleges the preceding paragraphs.

67. Defendants used a “consumer report,” as defined by the FCRA, to take adverse employment
action against Plaintiff .

68. Defendants violated the FCRA by failing to acquire from Plaintiff proper authorization prior
to conducting the background check and/or did not utilize an authorization with the requisite
statutory requirements.

69. Defendants violated the FCRA by failing to provide notice to Plaintiff and other Class
members with a conspicuous disclosure that Defendants would procure a consumer report for
employment purposes, in a document that consists solely of the disclosure, as required by 15
U.S.C. § 1681b(b)(2)(A).

70. Defendants further violated the FCRA by failing to provide Plaintiff and other putative Class
members, prior to taking adverse action, with notice that adverse action would be taken in whole
or in part based on a consumer report.

71. Defendants violated the FCRA by taking adverse employment action based upon information
contained within applicants’ and/or employees’ consumer reports without providing copies of

such report to the applicants or employees.

10
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 11 of 14 PagelD 11

72. The foregoing violations were willful. Defendants acted in deliberate or reckless disregard of
their obligations and the rights of Plaintiff under 15 U.S.C. § 1681b(b)(3)(A). The willfulness of
Defendants’ conduct is reflected by, among other things, the following facts:
a. Based on the plain language of the statute, legal advice provided by its own general
counsel, or outside employment counsel, and published FTC guidance, Defendants knew
or should have known that its failure to provide compliant pre-adverse actions notice was
unlawful;
b. Based on published FTC guidance, Defendants knew or should have known that its
choice to consider itself exempt from the provisions of the FCRA because they believe
themselves to utilize independent contractors and not employees was unlawful.
c. Defendants could have complied with the statutory duty to provide a pre-adverse action
notice either by sending the notice directly to the affected consumer job applicant, or by
contracting with Checkr to do so on its behalf:
d. Despite the clear notice of the law, full ability to comply, and ample opportunity to do
so, Defendants failed to adopt any measure or mechanism which would have provided the
required notice to Plaintiff,
73. Plaintiff is entitled to actual damages or statutory damages of not less than $100.00 and not
more than $1,000.00 for each and every one of these violations, pursuant to 15 U.S.C. §
1681n(a)(1)(A).
74. Plaintiff entitled to recover the costs and attorney’s fees, pursuant to 15 U.S.C. §
1681n(a)(3).

THIRD CAUSE OF ACTION
Violation of the CCRAA, Cal. Civ. Code § 1785.1 et seq.
(Against Uber and Checkr by Plaintiff )

75. Plaintiff incorporates by reference and re-alleges the preceding paragraphs.

76. Defendants used a “consumer credit report” as defined in Cal. Civ. Code § 1785.3 to take
adverse employment action against Plaintiff .

77. Defendants violated the CCRAA by failing to provide written notice to Plaintiff, prior to
requesting such consumer credit reports, that complied with Cal. Civ. Code § 1785.20.5 by
informing Plaintiff the specific basis under subdivision (a) of Section 1024.5 of the Labor Code

11
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 12 of 14 PagelD 12

for use of the reports, informing him of the source of the reports, and including a box that such
persons could check off to receive copies of such reports.
78. The foregoing violations were willful. Defendants acted in deliberate or reckless disregard of
their obligations and the rights of Plaintiff under the CCRAA.
79. Plaintiff is entitled to:
a. Any actual damages sustained by Plaintiff as a result of the failure.
b. Punitive damages of not less than one hundred dollars ($100) nor more than
five thousand dollars ($5,000) for each violation as the Court deems proper.
c. Injunctive relief requiring Defendants to comply with the FCRA and CCRAA;
and

d. Costs and reasonable attorney’s fees.

FOURTH CAUSE OF ACTION

Violation of the Driver's Privacy Protection Act of 1994 (18 USC §§ 2721-2725 ;
“informational privacy" disclosure would be "unwarranted invasion of personal privacy" under 5
USC § 552 (b) (7) (C)]; Violation of Sec. 2721 - Prohibition on release and use of certain
personal information from State motor vehicle records; and
Violation of 42 USCS § 408 (h) Social Security Act.

(Against Uber and Checkr by Plaintiff)

80. Plaintiff incorporates by reference and re-alleges the preceding paragraphs.

81. Defendants compel and induced Petitioner to release his Social Security number and his
Florida Driver License using extreme psychologically trickery by way of some operative force
by way of an Internet Job Application. Defendants, has programed their web page
www.uber.com/us/en/drive/orlando and or UberMILITARY, in such a way that if the applicant
refuse to share his Social Security Number or Driver License Number the page would not allow
applicants to continue.

82. Upon information and belief Defendants “consumer credit report” was obtained in Violation
of the Driver's Privacy Protection Act of 1994 (18 USC §§ 2721-2725 ; because the report use
private information such as Social Security numbers that are protected by concept of
"informational privacy" and disclosure would be "unwarranted invasion of personal privacy"
under 5 USC § 552 (b) (7) (C)]; Violation of 18 USC § 2721- Prohibition on release and use of
certain personal information from State motor vehicle records; and Violation of 42 USCS § 408

12
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 13 of 14 PagelD 13

(h) Social Security Act, is a criminal Act : “Whoever... (h) discloses, uses, or compel the
disclosure of the Social Security number of any person in violation of the law of the United
States; Shall by guilty of a Felony and upon conviction thereof be fine not more than $5,000 or
imprisoned for not more than five years or both.
83. The primary limitation is contained in the federal 1974 Privacy Act, which requires that any
agency requesting disclosure of a SSN must "inform that individual whether that disclosure is
mandatory or voluntary, by what statutory or other authority such number is solicited, and what
uses will be made of it" (Pub L 93-579, § 7, 88 Stat 1909.
84. The foregoing violations were willful Defendants acted in deliberate or reckless disregard of
their obligations and the rights of Plaintiff “information privacy”.
85. Plaintiff is entitled to:
a. Any actual damages sustained by Plaintiff as a result of the failure..
b. Punitive damages of not less than one Million Dollars for unwarranted
invasion of personal privacy
c. Injunctive relief requiring Defendants to comply with Driver's Privacy
Protection Act of 1994 (18 USC §§ 2721-2725 ;and 42 USCS § 408 (h)
d. Plaintiff charge Uber and Checkr , individually of committing a Felony and
upon conviction thereof be fine not more than $5,000 each.
IX- RELIEF
WHEREFORE, Plaintiff, prays for relief as follows:
A. For an order requiring Defendants to pay actual damages in an amount to be determined at
trial;
B. For an award of statutory damages on the First Cause of Action in an amount not less than
$100 and not more than $1,000 per violation.
C. For the Second and Third Cause of Action for punitive damages an amount to be determined
at trial
D . As per the Fourth Cause of Action for an award.
a)Punitive damages of not less than one Million Dollars for unwarranted invasion
of personal privacy
c. Injunctive relief requiring Defendants to comply with Driver's Privacy
Protection Act of 1994 (18 USC §§ 2721-2725 ;and 42 USCS § 408 (h)

13
Case 6:20-cv-00815-WWB-GJK Document 1 Filed 05/08/20 Page 14 of 14 PagelD 14

d. Plaintiff charge Uber and Checkr , individually of committing a Felony and

upon conviction thereof be fine not more than $5,000 each.

E. For an order prohibiting Defendant from engaging in the misconduct described herein and
requiring Defendants to provide proper disclosures and information as required under 15 U.S.C.
§§ 1681b(b)(2) and 1681 b(b)(3) and under the CCRAA;

F. For an award of attorneys’ fees;

G. For an award of the costs of suit incurred herein, including expert witness fees;

H. For an award of interest, including prejudgment interest, at the legal rate; and

I. For such other and further relief as this Court deems just and proper.

X- DEMAND FOR JURY TRIAL
Plaintiff demands trial by jury of all claims so triable.
Dated: May 5, 2020

Respectfully submitted

EES

Carlos M. Davila Carrasquillo
Pro-se Litigant

10637 Bastille Ln. Apt. 104
Orlando, Florida 32836

Cell Phone: 407-874-2088
Email: cmd.640155@gmail.com

14
